Citation Nr: 1440212	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO. 

The Board remanded the claim in August 2012 for further development of the record. That development has been completed and the case has been returned to the Board for appellate consideration.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran is shown as likely as not to have had a disability manifested by PTSD due to his participation in combat with the enemy while serving in the Republic of Vietnam.


CONCLUSION OF LAW

By extending benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in January 2009.  The claim was last adjudicated in January 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, VA treatment records and examination reports.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand requested that the RO obtain records pertaining to the Veteran's claim for SSA disability benefits. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As an initial matter, the Board notes that the Veteran received the Combat Infantry Badge with two stars for his service in the Republic of Vietnam. A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). In this case, the Veteran is clearly shown to have engaged in combat with the enemy. 

However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran asserts that he has PTSD that onset as a result of his service in Vietnam. His service treatment records contain no complaints of, treatment for or diagnosis of symptoms related to a psychiatric disorder. The February 1969 separation examination documented that psychiatric clinical evaluation was normal.

The submitted private treatment records document that the Veteran sustained a cerebrovascular accident in August 2007. 

A July 2008 private psychiatric evaluation report reflected that, due to the Veteran's poor memory, and other mental status changes, his wife accompanied him to assist with the interview. He reported having no family history of mental illnesses. He reported being drafted into the Army after a year in college and being assigned to a light infantry unit in Vietnam. 

The Veteran identified the following experiences associated with his service: being attacked or ambushed; receiving incoming artillery, rocket or mortar fire; being shot at or receiving small arms fire; shooting or directing fire at the enemy; seeing dead bodies or human remains; seeing dead or seriously injured Americans; knowing someone seriously injured or killed; having a buddy nearby who was shot or hit; and saving the life of a soldier or civilian.

On mental status examination, the diagnoses were that of vascular dementia with depressed mood and PTSD. The psychiatrist found that the Veteran had combat related PTSD manifested by: recurrent and intrusive distressing recollections of combat events; acting or feeling as if the events were recurring (including a sense of reliving the experiences); physiological reactivity on exposure to internal and external cues that symbolize or resemble aspects of the combat experience; marked diminished participation in significant events due to crowd avoidance; feelings of detachment and estrangements from others; restricted range of affects (difficulties with close family relationships); and, persistent symptoms of increased arousal which are the focus of his current psychiatric treatment and include irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle responses.

The psychiatrist explained that the Veteran had a pattern of post-traumatic symptomatology that began upon his return from a combat assignment and was worse for a few years after returning to the United States, but then began to recede during his mid-life years. 

The Veteran was able to obtain and hold employment for the past 40 years, but was now finding it difficult to adjust to changes in work requirements. The psychiatrist noted that the Veteran persisted with social avoidance and an inability to engage in the usual activities with family over the years, but since having a stroke in August of 2007 there had been acute deteriorations in his mental status and a worsening of the symptoms of what had otherwise been a mild - moderate lifelong combat - related PTSD. 

The psychiatrist concluded that the PTSD symptoms will likely worsen as the post-stroke dementia worsens over time.

An August 2008 private neuropsychological evaluation documents a moderate degree of diffuse neuropsychological impairment along with bilateral hemisphere dysfunction. The Veteran's score on the Dementia rating scale fell in the dementia range. From an emotional standpoint, both the Veteran and his wife denied that he was experiencing depression or anxiety. The neuropsychologist noted that psychological testing was unremarkable but that was in part due to the Veteran's level of defensiveness while attempting to complete the questionnaires. 

The neuropsychologist noted review of the records showed the Veteran had been previously diagnosed with PTSD. The Veteran's wife reported personality changes including irritability, reduced frustration tolerance and impatience. 

The neuropsychologist concluded that the evaluation results were generally consistent with an organic brain syndrome of unclear etiology. Early onset Alzheimer's variant could not be ruled out. The diagnoses were those of organic brain syndrome, NOS (not otherwise specified), organic personality syndrome and PTSD (by history).

The January 2009 report of VA fee-basis examination reflects the Veteran's complaint of sleep disturbance (awakens 3-4 times per night) of a 2-3 month duration. He complained of moderate lethargy, mild confusion, disorientation at times and memory loss. His family life prior to service was good, he was one of 7 and his family worked together closely farming. He was active in school, had friends and participated in sports. He had one year of college before entering the service.

The Veteran was noted to have had one year of service in Vietnam. Subsequent to service, the quality of his marital and/or family relationships was reportedly good. He had been married for 40 years and had two adult daughters. He used to visit his sister two to three times per day when he could drive. His social relationships were limited to church and family; he had little contact with others. He exhibited some withdrawal from family gatherings and visitation.

The Veteran's family reported that he was more quiet and withdrawn after his return from Vietnam. He avoided crowds, did not socialize much as opposed to behavior before service, would not discuss experiences in war, would not look at war movies and would occasionally get up 2-3 times per night to check noises. 

The Veteran exhibited avoidant and withdrawal behavior from crowds or groups and had less social contact. However, there was no reported hypervigilance, nightmares, flashbacks, physiological symptoms or foreshortened future.

On mental status examination, the diagnoses were organic brain syndrome and organic personality syndrome. The psychologist concluded that the Veteran did not meet the diagnostic criteria for PTSD, despite the longstanding features. 

The psychologist indicated that the Veteran's dementia was independently responsible for his impairment in psychosocial adjustment and quality of life.

In an April 2009 statement, the psychiatrist who offered the July 2008 psychiatric evaluation stated that there was no doubt whatsoever that the Veteran has a debilitating and worsening case of combat-related PTSD.

The January 2010 report of VA examination reflects the Veteran's report that he had no trouble at all regarding mental and emotional problems. The psychologist noted that the Veteran had very limited insight into both cognitive and psychiatric issues. 

In that regard, the Veteran denied having PTSD symptoms and stated that "[he] liked being over there" in reference to Vietnam. He occasionally blurted out statements such as "the Lord Jesus kept me and saved me in Vietnam." The wife indicated that he often made statements like this in settings often out of context. The psychologist noted that there was no clear re-experiencing through intrusive thoughts or flashback.

Additionally, there was no report of significant nightmares about Vietnam and the Veteran specifically denied such. The Veteran's wife reported that the Veteran did seem to have nightmares at times as he would kick and thrash about in bed. However, it was unclear what he was dreaming about. The "nightmares" emerged after the Veteran's stroke. 

The wife did report that the Veteran would avoid any sort of military-themed television or television involving themes of violence or gore; otherwise, she could not recall any other sort of avoidance symptoms (neither could the Veteran).  The wife also described some episodes of anger and irritability, described more as restlessness that emerged post-stroke. 

When the Veteran was frustrated with a situation, he became agitated (observed in the evaluation, though the Veteran did remain polite). He had increased fatigue after the stroke and had restless sleep. Neither the Veteran nor his wife described persistent anxiety or depression. There was no description of full psychosis.

As confirmed by his DD Form 214, the Veteran experienced combat in Vietnam. Occupationally, subsequent to service, the Veteran worked for 40 years until suffering a stroke. Prior to the stroke, there was no report of significant occupational problems. After the stroke he had little awareness of his deficits. His employers initially tried to make accommodations for him but in the end were forced to let him go. The psychologist noted that he could not gather any information indicating negative impact of PTSD symptoms on the Veteran's occupational functioning.

Socially, the Veteran had been married for 40 years. He and his wife described the marriage as good and the reported that they had a good relationship throughout the marriage. His wife expressed frustration with his decline in functioning but she loved him, enjoyed his company and felt it was her duty to take care of him. They had 2 adult daughters and saw them periodically. The Veteran got along well with his in-laws. At this point though, he had no significant friendships outside of his family other than church friends. He was dependent on his wife to complete activities of daily living.

On mental status examination, the diagnosis was dementia, NOS with significant personality change (previously diagnosed as organic brain syndrome and organic personality syndrome). 

The psychologist noted that the Veteran did not show signs of clinically-significant social or occupational dysfunction before his stroke. The Veteran's social and occupational problems emerged only after the stroke. 

Regarding the assessment of PTSD, the psychologist conceded combat and exposure to traumatic events in service but found that the Veteran did not describe significant negative emotion in relation to specific events that occurred in Vietnam.

The psychologist concluded that the Veteran did not meet the full criteria for a PTSD diagnosis. The psychologist found that the Veteran did show signs of significant dementia which had a significant negative impact both socially and occupationally. The psychologist concluded that before the stroke there was no description of significant social or occupational problems.

A March 2010 private psychiatric note reflects a diagnosis of vascular dementia with depressed mood and PTSD. The psychiatrist reports that the Veteran's spouse confirmed that the Veteran's dementia was advancing. The psychiatrist also noted that the Veteran's spouse described a significant worsening of the Veteran's nightmares and night terrors manifested by the Veteran waking up thinking he was being attacked and striking out at perceived threats. 

The psychiatrist indicated that the Veteran has become much more ruminative and anxious about his combat experiences and often over-reacted to non-noxious stimuli. To that end, the psychiatrist noted that those were not signs and symptoms of vascular dementia but rather were signs and symptoms of PTSD. In pertinent part the psychiatrist concluded that the Veteran has PTSD "which is clearly service related and is worsening in the face of his advancing dementia. The presence of the PTSD will significantly complicate the overall care for his vascular dementia and general welfare."

The November 2011 report of VA examination reflects that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria. In this regard the psychologist indicated that the Veteran had another Axis I diagnosis, dementia which was productive of total occupational and social impairment.

The psychologist indicated that the claims file had been reviewed. Historically, the Veteran had been married for over 40 years and had 2 adult daughters. His wife described him as always having been a very good father and husband. He had always been somewhat socially withdrawn but did have a friend whom he would attend sporting events with and go fishing with but the friend passed away 3 years ago. 

Occupationally, he worked for the same company from 1969 - 2008 when he retired secondary to cognitive problems (dementia). He was described as a good employee who was retained as long as possible. There was no known pre-military or military mental health problem. In 2007 or 2008, the Veteran began having behavioral changes and became more irritable, "rude" and "mean." This behavioral change appears to coincide with the Veteran's cerebrovascular accident and the onset of dementia.

The Veteran's reported stressor was witnessing a friend fall dead into the Veteran's foxhole while stationed in Vietnam. Regarding the PTSD diagnostic criteria, the Veteran met criterion A in that he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others and his response thereto involved intense fear, helplessness or horror. 

However, his traumatic event was not persistently re-experienced (criterion B). Additionally, he did exhibit persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (criterion C) in that he avoided thoughts, feelings or conversations associated with the trauma; avoided activities, places or people that arouse recollections of the trauma; and, felt detached and estranged from others. 

Moreover, there were no persistent symptoms of increased arousal (criterion D). The psychologist noted that with regard to criterion F, the PTSD symptoms described did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning and the Veteran did not meet full criteria for PTSD.

The psychologist noted that the Veteran did experience behavior change with the onset of his dementia but that appeared to have been irritability and inappropriate behavior which could be observed in the early stages of dementia rather than actual PTSD symptoms. The psychologist noted review of the July 2008 and March 2010 private psychiatric evaluations that diagnosed the Veteran with PTSD, observing that the psychiatrist reported the presence of nightmares which the Veteran's wife denied. 

The psychologist also noted review of the August 2008 neuropsychological evaluation report that diagnosed PTSD by history, but highlighted that No PTSD symptoms were reported and any PTSD was apparently not sufficient to materially impact the clinical formulation. 

The psychologist noted that VA examinations showed that the Veteran did not have PTSD and there was no evidence to support occupational impairment from PTSD. The psychologist noted that the Veteran had been married for over 40 years, was a good husband, good father, good employee and had a lifelong friend. However, there did appear to be some social withdrawal and avoidance which might be related to PTSD. 

The psychologist also found that it was unclear if there was any significant emotional distress which might be secondary to PTSD although the Veteran may have experienced some survivor's guilt. 

The psychologist concluded that it was less likely as not that the Veteran had PTSD that was caused by or resulted from his military service. The psychologist explained that the symptoms described by the private psychiatrist appeared to be the result of behavior change and agitation as the Veteran's dementia began and progressed.

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not suffered from a disability manifested by PTSD due to his participation in combat with the enemy while serving in the Republic of Vietnam.  

The psychologist who conducted the most recent November 2011 VA examination concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria. 

The psychologist explained that although the Veteran met criterion A (exposure to a traumatic event) and criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before trauma)), he did not meet criterion B (traumatic event is persistently re-experienced) or criterion D (persistent symptoms of increased arousal not present before the trauma). Thus, he simply did not meet the full diagnostic criteria to support a diagnosis of PTSD. This conclusion is supported by the findings and conclusions of the January 2010 VA examination and the January 2009 VA fee-basis examination.  

However, the July 2008 and March 2010 private psychiatric evaluations concluded that the Veteran did have PTSD due to his service in Vietnam. The July 2008 evaluation report reflected that the Veteran met certain criteria that the January 2011 VA examination report indicated were not present, namely criterion B (traumatic event is persistently re-experienced) and criterion D (persistent symptoms of increased arousal not present before the trauma). 

In this regard, the psychiatrist reported that the Veteran had combat-related PTSD manifested by, in pertinent part, physiological reactivity on exposure to internal and external cues that symbolize or resemble aspects of the combat experience (criterion B) and persistent symptoms of increased arousal including irritability and outburst of anger, difficulty concentrating, hypervigilance and exaggerated startle responses (criterion D). 

In resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is warranted 

 
ORDER

Service connection for PTSD is granted.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


